Criminal Court of Cook County, Illinois;
Circuit Court of Winnebago County, Illinois;
Circuit Court of Will County, Illinois;
Supreme Court of Illinois (reported below: 403 Ill. 41, 85 N. E. 2d 24);
Criminal Court of Cook County, Illinois;
Circuit Court of Randolph County, Illinois; and
Criminal Court of Cook County, Illinois. The petition for writ of certiorari in each of these cases is denied without consideration of the questions raised therein and without prejudice to the institution by petitioner of proceedings in any Illinois state court of competent jurisdiction under the Act of August 4, 1949, entitled: “An Act to provide a remedy for persons convicted and imprisoned in the penitentiary, who assert that rights guaranteed to them by the Constitution of the United States or the State of Illinois, or both, have been denied or violated, in proceedings in which they were convicted.” Laws of Illinois, 1949, p. 722.
Mr. Justice Douglas took no part in the consideration or decision of these applications.